                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       OSCAR TAPIA-FELIX,                               Case No. 19-cv-00972-HSG
                                   8                    Petitioner,                         ORDER DENYING PETITION FOR A
                                                                                            WRIT OF HABEAS CORPUS;
                                   9             v.                                         DENYING CERTIFICATE OF
                                                                                            APPEALABILITY
                                  10       ROSEMARY NDOH,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a state prisoner incarcerated at Avenal State Prison,1 filed this pro se action for

                                  14   a writ of habeas corpus pursuant to 28 U.S.C. § 2254, challenging the validity of a conviction

                                  15   obtained against him in state court. Dkt. No. 1. Respondent has filed an answer. Dkt. Nos. 8-9.

                                  16   Petitioner has filed a traverse. Dkt. No. 10. The Court has carefully considered the briefs

                                  17   submitted by the parties. For the reasons set forth below, the petition is DENIED.

                                  18                                      PROCEDURAL HISTORY

                                  19          In 2017, a Napa County jury convicted petitioner of second degree murder (Cal. Penal

                                  20   Code §§ 187-189); gross vehicular manslaughter while intoxicated (Cal. Penal Code § 191.5(a)),

                                  21   and evading a policy officer causing death (Cal. Veh. Code § 2800.3(a)). Answer, Ex. A2 (“CT”)

                                  22   242-44. Petitioner was sentenced to a term of fifteen years to life. CT 541-42.

                                  23          On September 11, 2018, the California Court of Appeal affirmed the conviction in an

                                  24   unpublished decision. People v. Tapia-Felix, C No. A151287, 2018 WL 4328091 (Cal. Ct. App.

                                  25
                                       1
                                  26     Petitioner initially named Jose Gastelo as the respondent in this action. In accordance with Rule
                                       25(d) of the Federal Rules of Civil Procedure and Rule 2(a) of the Rules Governing Habeas
                                  27   Corpus Cases Under Section 2254, the Clerk of the Court is directed to substitute Rosemary Ndoh,
                                       the current warden of Avenal State Prison, in place of the previously named respondent because
                                  28   Warden Ndoh is Petitioner’s current custodian.
                                       2
                                         The exhibits to the Answer are docketed at Dkt. No. 9.
                                   1   Sept. 11, 2018). On November 14, 2018, the California Supreme Court summarily denied the

                                   2   petition for review. Ans., Ex. E. Petitioner does not report pursuing collateral review in the state

                                   3   court.

                                   4            On February 21, 2019, Petitioner filed the instant petition for a writ of habeas corpus in

                                   5   this Court. Dkt. No 1.

                                   6                                             BACKGROUND

                                   7            The following factual and procedural background is taken from the September 11, 2018

                                   8   opinion of the California Court of Appeal:3

                                   9            On October 24, 2015, at approximately 11:30 p.m., Napa County Deputy Sheriff Jeremiah
                                                Bohlander (Deputy Bohlander) was on patrol in American Canyon. As he turned onto West
                                  10            American Canyon Road, he saw appellant driving without his headlights on. Deputy
                                                Bohlander pursued appellant for about one mile, during which appellant drove in a reckless
                                  11            and dangerous fashion, which we describe further in Part II, until appellant approached an
                                                intersection with a red light. Appellant ran the red light, colliding with Ms. Perez’s Toyota
                                  12            minivan, which was making a legal left turn. Ms. Perez suffered “severe blunt impact
Northern District of California




                                                injuries” that caused her death.
 United States District Court




                                  13
                                                On February 1, 2017, the Napa County District Attorney filed a first amended information,
                                  14            charging appellant with the murder of Rosalina Perez (Pen. Code, § 187; count 1); gross
                                                vehicular manslaughter while intoxicated (Pen. Code § 191.5 subd. (a); count 2); evading a
                                  15            police officer causing death (Veh. Code, § 2800.3; subd. (a); count 3); driving under the
                                                influence (DUI) causing injury with another DUI conviction (Veh. Code, §§ 23153, subd.
                                  16            (a), 23560; count 4); and DUI with a prior conviction causing injury (Veh. Code, § 23153,
                                                subd. (b); count 5). The amended information included special allegations that appellant had
                                  17            an excessive blood alcohol content (Veh. Code, § 23578) and caused great bodily injury
                                                (Pen. Code, § 12022.7 subd. (a) ).
                                  18
                                                The prosecution moved in limine to admit several examples of prior acts of appellant’s
                                  19            uncharged misconduct. The trial court admitted the following prior convictions: (1) a 1999
                                                DUI conviction; (2) a 1999 hit-and-run conviction arising out of the same incident; (3) a
                                  20            2002 DUI conviction; (4) a 2002 driving without a license conviction arising out of the same
                                                incident; (5) a 2007 DUI conviction; and (6) a 2007 enhancement for a refusal to provide
                                  21            blood, urine, or breath (refusal to test). However, the court excluded a 2006 conviction for
                                                driving without a license and crossing a divided highway. Furthermore, the court excluded
                                  22            appellant’s statement made during his 2007 arrest that he had been “shocked with electricity”
                                                by the police.
                                  23
                                                On February 2, 2017, a jury convicted appellant of second degree murder, gross vehicular
                                  24            manslaughter, and evading a police officer causing death. [FN 1] The prosecution dismissed
                                                the two additional DUI charges.
                                  25

                                  26   3
                                         The Court has independently reviewed the record as required by AEDPA. Nasby v. McDaniel,
                                  27   853 F.3d 1049, 1055 (9th Cir. 2017). Based on the Court’s independent review, the Court finds
                                       that it can reasonably conclude that the state court’s summary of facts is supported by the record
                                  28   and that this summary is therefore entitled to a presumption of correctness, Taylor v. Maddox, 366
                                       F.3d 992, 999–1000 (9th Cir. 2004), unless otherwise indicated in this order.
                                                                                          2
                                   1                  FN 1: Based on the guilty verdict on count two, gross vehicular manslaughter while
                                                      intoxicated, the court dismissed counts four and five pursuant to a motion by the
                                   2                  District Attorney.
                                   3          On April 5, 2017, the trial court sentenced appellant to 15 years-to-life for the murder of
                                              Rosalina Perez and stayed the sentences on the remainder of the convictions pursuant to
                                   4          Penal Code section 654. Appellant timely appealed.
                                   5   Tapia-Felix, 2018 WL 4328091, at *1.

                                   6                                              DISCUSSION

                                   7   A.     Standard of Review

                                   8          A petition for a writ of habeas corpus is governed by the Antiterrorism and Effective Death

                                   9   Penalty Act of 1996 (“AEDPAˮ). This Court may entertain a petition for a writ of habeas corpus

                                  10   “in behalf of a person in custody pursuant to the judgment of a State court only on the ground that

                                  11   he is in custody in violation of the Constitution or laws or treaties of the United States.ˮ 28 U.S.C.

                                  12   § 2254(a).
Northern District of California
 United States District Court




                                  13          A district court may not grant a petition challenging a state conviction or sentence on the

                                  14   basis of a claim that was reviewed on the merits in state court unless the state court’s adjudication

                                  15   of the claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable

                                  16   application of, clearly established Federal law, as determined by the Supreme Court of the United

                                  17   States; or (2) resulted in a decision that was based on an unreasonable determination of the facts in

                                  18   light of the evidence presented in the State court proceeding.ˮ 28 U.S.C. § 2254(d); Williams v.

                                  19   Taylor, 529 U.S. 362, 412–13 (2000). Additionally, habeas relief is warranted only if the

                                  20   constitutional error at issue “‘had substantial and injurious effect or influence in determining the

                                  21   jury’s verdict.’” Penry v. Johnson, 532 U.S. 782, 795 (2001) (quoting Brecht v. Abrahamson, 507

                                  22   U.S. 619, 637 (1993)).

                                  23          Section 2254(d)(1) restricts the source of clearly established law to the Supreme Court’s

                                  24   jurisprudence. “[C]learly established Federal law, as determined by the Supreme Court of the

                                  25   United States” refers to “the holdings, as opposed to the dicta, of [the Supreme] Court’s decisions

                                  26   as of the time of the relevant state-court decision.” Williams, 529 U.S. at 412. A state court

                                  27   decision is “contrary to” clearly established Supreme Court precedent if it “applies a rule that

                                  28   contradicts the governing law set forth in [the Supreme Court’s] cases,” or if it “confronts a set of
                                                                                         3
                                   1   facts that are materially indistinguishable from a decision of [the Supreme] Court and nevertheless

                                   2   arrives at a result different from [its] precedent.” Id. at 405–06. “Under the ‘unreasonable

                                   3   application’ clause, a federal habeas court may grant the writ if the state court identifies the correct

                                   4   governing legal principle from [the Supreme] Court’s decisions but unreasonably applies that

                                   5   principle to the facts of the prisoner’s case.” Id. at 413. “[A] federal habeas court may not issue

                                   6   the writ simply because that court concludes in its independent judgment that the relevant state-

                                   7   court decision applied clearly established federal law erroneously or incorrectly. Rather, that

                                   8   application must also be unreasonable.” Id. at 411. “A federal court may not overrule a state

                                   9   court for simply holding a view different from its own, when the precedent from [the Supreme

                                  10   Court] is, at best, ambiguous.” Mitchell v. Esparza, 540 U.S. 12, 17 (2003).

                                  11          The state court decision to which § 2254(d) applies is the “last reasoned decision” of the

                                  12   state court. See Ylst v. Nunnemaker, 501 U.S. 797, 803–04 (1991); Barker v. Fleming, 423 F.3d
Northern District of California
 United States District Court




                                  13   1085, 1091–92 (9th Cir. 2005). The California Court of Appeal was the highest state court to have

                                  14   reviewed these claims in a reasoned decision, and it is the state appellate court’s decision that this

                                  15   Court reviews herein.

                                  16   B.     Petitioner’s Claim

                                  17          The trial court admitted evidence of the following prior crimes under Cal. Evid. Code

                                  18   § 1101(B): (1) a 1999 Arizona conviction for driving under the influence; (2) a 1999 Arizona hit-

                                  19   and-run conviction arising out of the same 1999 incident; (3) a 2002 Arizona conviction for

                                  20   driving under the influence; (4) a 2002 Arizona conviction for driving without a license, arising

                                  21   out of the same 2002 incident; (5) a 2007 Napa County conviction for driving under the influence

                                  22   and driving without a license; (6) a 2007 Napa County conviction for a refusal to give a blood,

                                  23   urine, or breath sample, arising out of the same 2007 incident; (7) a 2008 Napa County conviction

                                  24   for resisting a peace officer (Cal. Penal Code § 148(a)(1)). Petitioner argues that the admission of

                                  25   the 1999 and 2002 Arizona convictions for driving under the influence, of the 1999 Arizona hit-

                                  26   and-run conviction, of the 2002 Arizona conviction for driving without a license, and of the 2007

                                  27   Napa County conviction for the refusal to be tested violated his federal due process rights. See

                                  28   Dkt. No. 1 at 14. The state appellate court denied this claim as follows.
                                                                                          4
                                   1   I. The Trial Court Did Not Err in Admitting Evidence of the 1999 DUI and Hit-and-Run or
                                       Evidence of the 2002 DUI.
                                   2
                                       Appellant asserts the 1999 hit-and-run conviction, the 2002 driving without a license
                                   3   conviction, and the 2007 refusal to test were inadmissible under Evidence Code sections 352
                                       and 1101, subdivision (a) (section 1101(a)). [FN 2] Furthermore, appellant contends the
                                   4   1999 and 2002 DUIs and their accompanying convictions should have been excluded
                                       because they were too remote in time. We find no reversible error.
                                   5
                                              FN 2: All undesignated statutory references are to the Evidence Code.
                                   6
                                       Section 1101(a) provides: “Evidence of a person’s character or a trait of his or her character
                                   7   ... is inadmissible when offered to prove his or her conduct on a specified occasion.”
                                       However, section 1101, subdivision (b) (section 1101(b)) allows for “the admission of
                                   8   evidence that a person committed a crime, civil wrong, or other act when relevant to prove
                                       some fact (such as motive, opportunity, intent, preparation, plan, knowledge, identity, or
                                   9   absence of mistake or accident ...) other than his or her disposition to commit such an act.”
                                       We review the trial court’s evidentiary determinations under an abuse of discretion standard,
                                  10   and will reverse only if a determination is “arbitrary, capricious, or patently absurd.” (People
                                       v. Rodriguez (1991) 20 Cal.4th 1, 9.)
                                  11
                                       Appellant contends the trial court erred in admitting the 1999 hit-and-run conviction, arguing
                                  12   the prior uncharged misconduct is not admissible to prove malice for the second-degree
Northern District of California




                                       murder charge. Even if this assertion were true, the prior hit-and-run was admissible under
 United States District Court




                                  13   section 1101(b) to establish a violation of Vehicle Code section 2800.3, subdivision (a)
                                       (evading a police officer causing death). To prove the crime of evading a peace officer
                                  14   causing death, the prosecution must show that appellant acted with “‘the specific intent to
                                       evade the pursuing peace officer.’” (People v. Flood (1998) 18 Cal.4th 470, 477.)
                                  15   Commission of a hit-and-run offense suggests the driver was attempting to avoid legal
                                       responsibility for an accident. (People v. Martinez (2017) 2 Cal.5th 1093, 1102 [“‘“The
                                  16   legislative purpose of [hit-and-run statutes] is to prevent the driver of a vehicle ... from
                                       attempting to avoid possible civil or criminal liability for the accident by failing to identify
                                  17   oneself.”’”].) Accordingly, the trial court did not err in admitting appellant’s 1999 hit-and-
                                       run conviction for purposes of showing the appellant was not simply driving recklessly in
                                  18   the charged offense, but doing so with the specific intent of evading a peace officer. [FN 3]
                                  19          FN 3: Because we find the hit-and-run conviction was properly admitted for purposes
                                              of showing state of mind, we need not reach appellant’s other contentions regarding
                                  20          this evidence.
                                  21   Appellant also argues the 1999 DUI and hit-and-run convictions and the 2002 DUI and
                                       driving without a license convictions should have been excluded under section 352 because
                                  22   they were remote and cumulative. Under section 352, “‘the probative value of the evidence
                                       must be balanced against four factors: (1) the inflammatory nature of the uncharged conduct;
                                  23   (2) the possibility of confusion of issues; (3) remoteness in time of the uncharged offenses;
                                       and (4) the amount of time involved in introducing and refuting the evidence of uncharged
                                  24   offenses.’” (People v. Culbert (2013) 218 Cal.App.4th 184, 192.)
                                  25   Count one, the murder charge, required the prosecution to establish malice on appellant’s
                                       part. In People v. Watson (1981) 30 Cal.3d 290, 300 (Watson), the California Supreme Court
                                  26   concluded a death resulting from a DUI could be charged as a second-degree murder if the
                                       defendant acted with implied malice. The court stated, “when the conduct in question can be
                                  27   characterized as a wanton disregard for life, and the facts demonstrate subjective awareness
                                       of the risk created, malice may be implied.” (Id. at p. 298.) Although Watson relied solely
                                  28   on the underlying facts in the case, subsequent courts have routinely admitted evidence of a
                                                                                  5
                                       defendant’s driving history to establish implied malice. (See People v. Ortiz (2003) 109
                                   1   Cal.App.4th 104, 108–109; see also People v. McCarnes (1986) 179 Cal.App.3d 525, 532–
                                       533.) Despite occurring 16 and 13 years before the charged conduct, appellant’s 1999 and
                                   2   2002 convictions were relevant to establishing that appellant acted with implied malice
                                       because they showed appellant was aware of the danger of his conduct. (Ortiz, at p. 118; see
                                   3   also People v. David (1991) 230 Cal.App.3d 1109, 115 [“Prior convictions and exposure to
                                       mandatory educational programs are admissible to show the accused’s awareness of the life
                                   4   threatening risks of driving under the influence.”]; accord People v. Covarrubias (2015) 236
                                       Cal.App.4th 942, 948.)
                                   5
                                       People v. Hernandez (2011) 200 Cal.App.4th 953, determined that the admission of 40-year-
                                   6   old uncharged misconduct was not an abuse of discretion, stating, “the passage of time
                                       generally goes to the weight of the evidence, not its admissibility.” Furthermore, the court
                                   7   noted that because of their probative value, “significant similarities between the prior and
                                       the charged offenses may ‘balance out the remoteness.’” (Id. at p. 968.) Here, the challenged
                                   8   evidence arose out of DUIs, including one that resulted in an accident. The similarity of the
                                       uncharged misconduct “balance[d] out the remoteness” of appellant’s uncharged
                                   9   misconduct. (Ibid.) Further, the trial court noted that while some of this prior misconduct
                                       occurred “quite a while back,” the remoteness was not as “significant [as] it might be ... if
                                  10   there were no criminal conduct between 1999 and the current incident.” (People v. Johnson
                                       (2010) 185 Cal.App.4th 520, 534 [“Remote prior conduct is, at least theoretically, less
                                  11   probative of propensity than more recent misconduct. [Citation.] This is especially true if
                                       the defendant has led a substantially blameless life in the interim [citation], which was not
                                  12   true in this case.”].)
Northern District of California
 United States District Court




                                  13   Like the defendant in Johnson, appellant’s 2007 DUI conviction established that he had not
                                       “led a substantially blameless life in the interim.” (People v. Johnson, supra, 185
                                  14   Cal.App.4th at p. 534.) The trial court balanced the remoteness of the uncharged misconduct
                                       against the probative nature of the evidence. The convictions were probative because they
                                  15   illustrated appellant’s overwhelming knowledge of the risks and legal consequences
                                       associated with driving under the influence that, in turn, helped establish implied malice. No
                                  16   abuse of discretion has been shown.
                                  17   Finally, appellant asserts that the admission of the 2002 conviction for driving without a
                                       license, and the 2007 enhancement for refusal to test constituted prejudicial error. He claims
                                  18   that this uncharged misconduct was not similar enough to the charged crime and that each
                                       of the prior convictions simply “tended to establish that appellant was a person who regularly
                                  19   acted with disregard for the law.” We need not address appellant’s assertion that the driving
                                       without a license conviction and refusal to test enhancement were erroneously admitted
                                  20   because, even if their admission was error, any error was harmless for the reasons explained
                                       below.
                                  21
                                       II. If the Trial Court Erred, Any Error Was Harmless.
                                  22
                                       Even if the admission of all of the challenged evidence was improper, any error was
                                  23   harmless. Our high court has held, “[A] ‘miscarriage of justice’ should be declared only
                                       when the court, ‘after an examination of the entire cause, including the evidence,’ is of the
                                  24   ‘opinion’ that it is reasonably probable that a result more favorable to the appealing party
                                       would have been reached in the absence of the error.” (People v. Watson (1956) 46 Cal.2d
                                  25   818, 836; see also People v. Gutierrez (2018) 20 Cal.App.5th 847, 861–862 [despite
                                       dissimilarities between the current offense and the uncharged misconduct that could warrant
                                  26   exclusion, any error was harmless because it was not reasonably probable the appellant
                                       would have obtained a more favorable result because the evidence overwhelmingly pointed
                                  27   to guilt].)
                                  28   Similarly, here, even if appellant’s 1999 and 2002 convictions and 2007 refusal to test were
                                                                                 6
                                             inadmissible, any error would be harmless because the prosecution introduced
                                   1         overwhelming evidence of appellant’s guilt. The prosecution presented the jury with
                                             unrefuted testimony and video footage that depicted appellant’s conduct on the evening in
                                   2         question. The jury was shown video of appellant drinking 11 beers and behaving in an
                                             intoxicated fashion in the Mi Zacatecas Restaurant. He was also involved in a verbal
                                   3         altercation with a bouncer, broke a beer bottle on the ground, and bumped into several
                                             individuals on the dancefloor. After repeated requests to cease this conduct, the bouncer had
                                   4         to escort appellant outside of the restaurant.
                                   5         The bouncer testified that appellant, once outside, went to his truck and began drinking more
                                             beer. After appellant entered his truck, the bouncer told him not to drive because of his
                                   6         intoxication. Appellant ignored the request and started his vehicle, which lurched forward
                                             and hit one of appellant’s friends and several cars before he drove over an embankment and
                                   7         onto West American Canyon Road.
                                   8         A restaurant employee heard the commotion and ran outside. She witnessed the bouncer
                                             unsuccessfully trying to pull appellant out of his truck. According to her testimony, appellant
                                   9         was “obviously intoxicated.”
                                  10         Additionally, the prosecution presented the jury with video and testimonial evidence from
                                             Deputy Bohlander. Deputy Bohlander testified that at 11:30 p.m. he saw appellant’s truck
                                  11         driving on West American Canyon Road without its headlights on. Appellant straddled
                                             lanes, ran through a stop sign, and unnecessarily applied his brakes. Deputy Bohlander
                                  12         activated his patrol car’s lights, but appellant accelerated rather than pulling over. Appellant
Northern District of California




                                             was driving at 50 m.p.h. in a 25 m.p.h. zone and sped up to 77 m.p.h. in a 55 m.p.h. zone.
 United States District Court




                                  13         During the pursuit, which continued for about one mile, appellant drove in a reckless and
                                             dangerous manner, until appellant approached an intersection with a red light. Appellant ran
                                  14         the red light, colliding with Ms. Perez’s minivan, which was making a legal left turn on a
                                             green light. At the time of impact, appellant’s truck was traveling between 86 m.p.h. and
                                  15         96.4 m.p.h. Deputy Bohlander’s testimony was corroborated by his dash camera footage,
                                             which was shown to the jury.
                                  16
                                             Further, the prosecution introduced testimony regarding appellant’s attendance in a DUI
                                  17         program following his 2007 conviction to show appellant had the requisite implied malice
                                             for a second-degree murder conviction. Karen McElroy, who was the supervisor of Napa
                                  18         County’s drunk driver program in 2007, testified the class taught appellant about the dangers
                                             of driving under the influence. She also provided a packet of documents from the program
                                  19         which included appellant’s enrollment and attendance forms. This evidence tended to show
                                             appellant was driving with a wanton disregard for life.
                                  20
                                             Finally, appellant did not refute his blood alcohol content or any of the aforementioned
                                  21         evidence. [FN 4]
                                  22                FN 4: The only mitigating evidence appellant introduced was testimony from Pedro
                                                    Antonio Leyva Gaxiola, who testified he did not think appellant would intentionally
                                  23                endanger another person’s life.
                                  24         Thus, the evidence of appellant’s guilt was overwhelming. While the prosecution mentioned
                                             the challenged evidence in closing argument, its remarks focused on the facts of the instant
                                  25         case. Even if every piece of evidence challenged on appeal had been excluded, it is not
                                             reasonably probable that a result favorable to appellant would have been reached.
                                  26
                                       Tapia-Felix, 2018 WL 4328091, at *1-*4.
                                  27
                                       //
                                  28
                                                                                        7
                                   1          1.      Legal Standard

                                   2          The admission of evidence is not subject to federal habeas review unless a specific

                                   3   constitutional guarantee is violated or the error is of such magnitude that the result is a denial of

                                   4   the fundamentally fair trial guaranteed by due process. See Henry v. Kernan, 197 F.3d 1021, 1031

                                   5   (9th Cir. 1999); Colley v. Sumner, 784 F.2d 984, 990 (9th Cir.), cert. denied, 479 U.S. 839 (1986).

                                   6   The Supreme Court “has not yet made a clear ruling that admission of irrelevant or overtly

                                   7   prejudicial evidence constitutes a due process violation sufficient to warrant issuance of the writ.”

                                   8   Holley v. Yarborough, 568 F.3d 1091, 1101 (9th Cir. 2009) (finding that trial court’s admission of

                                   9   irrelevant pornographic materials was “fundamentally unfair” under Ninth Circuit precedent but

                                  10   not contrary to, or an unreasonable application of, clearly established Supreme Court precedent

                                  11   under § 2254(d)). Failure to comply with state rules of evidence is neither a necessary nor a

                                  12   sufficient basis for granting federal habeas relief on due process grounds. See Henry, 197 F.3d at
Northern District of California
 United States District Court




                                  13   1031; Jammal v. Van de Kamp, 926 F.2d 918, 919 (9th Cir. 1991). While adherence to state

                                  14   evidentiary rules suggests that the trial was conducted in a procedurally fair manner, it is certainly

                                  15   possible to have a fair trial even when state standards are violated; conversely, state procedural

                                  16   and evidentiary rules may countenance processes that do not comport with fundamental fairness.

                                  17   See id. (citing Perry v. Rushen, 713 F.2d 1447, 1453 (9th Cir. 1983)). The due process inquiry in

                                  18   federal habeas review is whether the admission of evidence was arbitrary or so prejudicial that it

                                  19   rendered the trial fundamentally unfair. Walters v. Maass, 45 F.3d 1355, 1357 (9th Cir. 1995);

                                  20   Colley, 784 F.2d at 990. But the admission of evidence violates due process only if there are no

                                  21   permissible inferences that the jury may draw from the evidence. See Jammal, 926 F.2d at 920.

                                  22          2.      Analysis

                                  23          The state court’s denial of this claim was not contrary to, nor an unreasonable application

                                  24   of, clearly established federal law.4 Petitioner does not argue that there are no reasonable

                                  25   inferences that can be drawn from these convictions. Rather, his claim is that the admission of this

                                  26
                                       4
                                  27    Petitioner primarily argues that the admissions of the prior acts violated Cal. Evid. Code §§ 352,
                                       1101(B). See Dkt No. 1. However, federal habeas relief does not lie for errors of state law.
                                  28   Estelle, 502 U.S. at 67; see also Henry, 197 F.3d at 1031 (“A federal habeas court, of course,
                                       cannot review questions of state evidence law.”).
                                                                                        8
                                   1   evidence was improper because it was more prejudicial than probative and because it implied both

                                   2   bad character (in that it suggested that Petitioner was not law abiding) and that Petitioner had a

                                   3   propensity to commit the types of crimes for which he was charged.

                                   4          There is no clearly established Supreme Court law prohibiting the admission of irrelevant

                                   5   or overly prejudicial evidence. See Holley, 568 F.3d at 1101 (Supreme Court “has not yet made a

                                   6   clear ruling that admission of irrelevant or overtly prejudicial evidence constitutes a due process

                                   7   violation sufficient to warrant issuance of the writ”). There is also no clearly established Supreme

                                   8   Court law prohibiting the admission of propensity evidence. The Supreme Court has specifically

                                   9   left open whether admission of propensity evidence violates due process. Estelle v. McGuire, 502

                                  10   U.S. 62, 75 n. 5 (1991) (“we express no opinion on whether a state law would violate the Due

                                  11   Process Clause if it permitted the use of ‘prior crimes’ evidence to show propensity to commit a

                                  12   charged crime”). Based on the Supreme Court’s reservation of this issue as an “open question,”
Northern District of California
 United States District Court




                                  13   the Ninth Circuit has held that a petitioner’s due process right concerning the admission of

                                  14   propensity evidence is not clearly established as required by AEDPA. Alberni v. McDaniel, 458

                                  15   F.3d 860, 866-67 (9th Cir. 2006); accord Mejia v. Garcia, 534 F.3d 1036, 1046 (9th Cir. 2008)

                                  16   (affirming Alberni that admission of propensity evidence not contrary to clearly established law

                                  17   for purposes of federal habeas review) (“no Supreme Court precedent establishing that admission

                                  18   of propensity evidence . . . to lend credibility to a sex victim’s allegations, and thus indisputably

                                  19   relevant to the crimes charged, is unconstitutional”). See, e.g., Larson v. Palmateer, 515 F.3d

                                  20   1057, 1066 (9th Cir. 2008) (because Supreme Court expressly reserved the question of whether

                                  21   using evidence of prior crimes to show propensity for criminal activity could ever violate due

                                  22   process, state court’s rejection of claim did not unreasonably apply clearly established federal

                                  23   law). The absence of a Supreme Court holding that admission of prejudicial evidence or

                                  24   propensity evidence violates due process precludes relief under § 2254(d). See generally Carey v.

                                  25   Musladin, 549 U.S. 70, 77 (2006) (given the lack of holdings from the Supreme Court on point, it

                                  26   cannot be said that the state court unreasonably applied clearly established federal law for

                                  27   purposes of § 2254(d)(1)).

                                  28          Petitioner’s arguments to the contrary are without merit. In support of his argument that
                                                                                          9
                                   1   the admission of these priors violated his due process rights under the Fifth and Fourteenth

                                   2   Amendments, petitioner cites to Old Chief v. United States, 519 U.S. 172 (1997); Estelle v.

                                   3   McGuire, 502 U.S. 62 (1991); and Jammal v. Van de Kamp, 926 F.2d 918, 919 (9th Cir. 1991).

                                   4   Only Old Chief and Estelle are clearly established federal law for the purposes of Section 2254(d)

                                   5   review, and neither case requires the exclusion of the prior acts evidence admitted in this case. As

                                   6   discussed supra, Estelle expressly declined to hold that the admission of propensity evidence

                                   7   violates the Due Process Clause. In Old Chief, the Supreme Court held that improper admission

                                   8   of bad character evidence violates due process, but did not require a blanket exclusion of evidence

                                   9   indicating bad character. In Old Chief, the Supreme Court found that the admission of bad

                                  10   character evidence was improper because the bad character evidence was being admitted to prove

                                  11   the prior conviction element of the crime and the petitioner was willing to stipulate to that

                                  12   element. Jammal does not constitute clearly established Federal law for the purposes of federal
Northern District of California
 United States District Court




                                  13   habeas review, but the Court notes that Jammal also does not require the blanket exclusion of prior

                                  14   bad acts evidence. Rather, in Jammal, the Ninth Circuit held that due process is violated by the

                                  15   admission of prior bad acts evidence “[o]nly if there are no permissible inferences the jury may

                                  16   draw from the evidence” and the evidence is of such a quality that it necessarily prevents a fair

                                  17   trial. Jammal, 926 F.2d at 920 (emphasis in original).

                                  18          In the instant action, petitioner had not stipulated to the element for which the prior acts

                                  19   were admitted: that he was aware of the dangers of driving under the influence, which is an

                                  20   element of implied malice, which is an element of second degree murder;5 there were permissible

                                  21   inferences which could be drawn from the 1999 and 2002 Arizona DUI convictions; and the

                                  22   admission of the prior acts evidence did not render the trial fundamentally unfair. The Court

                                  23   agrees with the state court’s determination that even though the 1999 and 2002 Arizona DUI

                                  24   convictions were remote in time, the jury could reasonably infer from these convictions that

                                  25

                                  26   5
                                         The jury was instructed regarding the murder charge as follows: “The defendant acted with
                                  27   implied malice if: One, he intentionally committed an act; two, the natural and probable
                                       consequences of the act were dangerous to human life; three, at the time he acted he knew his act
                                  28   was dangerous to human life; and four, he deliberately acted with conscious disregard for human
                                       life.” RT 2041 (emphasis added).
                                                                                       10
                                   1   petitioner was aware of the dangers of driving under the influence, an inference relevant to implied

                                   2   malice, which requires a finding that the defendant knew that his act was dangerous to human life.

                                   3   The Court also agrees with the state court’s determination that even if the admission of all the

                                   4   challenged evidence was improper, the admission did not render the trial fundamentally unfair

                                   5   given the overwhelming evidence supporting the convictions. There was evidence presented via

                                   6   witness testimony and video that petitioner drank eleven beers at a bar that night, that he engaged

                                   7   in aggressive behavior while at the bar, that he was informed by multiple people that he should not

                                   8   be driving, that he resisted efforts to stop him from driving, that he was driving far in excess of the

                                   9   speed limit and ran a red light immediately prior to the collision, and that he sped up in response

                                  10   to police attempts to apprehend him. The state court’s denial of this habeas claim was not an

                                  11   unreasonable application of, or contrary to, clearly established Federal law; nor was it an

                                  12   unreasonable determination of the facts in light of the evidence presented at the state court
Northern District of California
 United States District Court




                                  13   proceeding. Habeas relief is denied on this claim.

                                  14   C.     Certificate of Appealability

                                  15          The federal rules governing habeas cases brought by state prisoners require a district court

                                  16   that issues an order denying a habeas petition to either grant or deny therein a certificate of

                                  17   appealability. See Rules Governing § 2254 Case, Rule 11(a).

                                  18          A judge shall grant a certificate of appealability “only if the applicant has made a

                                  19   substantial showing of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), and the

                                  20   certificate must indicate which issues satisfy this standard. Id. § 2253(c)(3). “Where a district

                                  21   court has rejected the constitutional claims on the merits, the showing required to satisfy § 2253(c)

                                  22   is straightforward: [t]he petitioner must demonstrate that reasonable jurists would find the district

                                  23   court’s assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.

                                  24   473, 484 (2000).

                                  25          Here, petitioner has not made such a showing, and, accordingly, a certificate of

                                  26   appealability will be denied.

                                  27   //

                                  28   //
                                                                                         11
                                   1                                         IV. CONCLUSION

                                   2          For the reasons stated above, the petition for a writ of habeas corpus is DENIED, and a

                                   3   certificate of appealability is DENIED.

                                   4          The Clerk shall enter judgment in favor of respondent and close the file.

                                   5          IT IS SO ORDERED.

                                   6   Dated: 1/21/2020

                                   7                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   8                                                  United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       12
